 


115 HR 3646 IH: Water Quality Conservation Act of 2017
U.S. House of Representatives
2017-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS1st Session 
H. R. 3646 
IN THE HOUSE OF REPRESENTATIVES 
 
August 4, 2017 
Mr. Young of Iowa introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Food Security Act of 1985 to authorize the Secretary of Agriculture to carry out a precision conservation pilot program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Water Quality Conservation Act of 2017.  2.PurposesThe purposes of this Act are as follows: 
(1)To identify and promote the use of innovative and effective conservation practices.  (2)To apply targeted soil and water conservation practices at the watershed, sub-watershed, and field scales.  
(3)To increase the use of conservation practices by producers.  (4)To collect data on how the implementation of precision conservation practices affects soil health, reduces erosion and nutrient runoff of soil, and enhances water quality.  
3.Precision conservation pilot program 
(a)Pilot program authorizedSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following new subsection:  (j)Precision conservation pilot program (1)Pilot program authorizedThe Secretary is authorized to carry out a precision conservation pilot program to provide grants to not more than 10 States to assist producers with projects that— 
(A)increase nutrient retention in soil;  (B)reduce soil erosion;  
(C)reduce nutrient loss from soil;  (D)improve soil health; and  
(E)improve water quality.  (2)ApplicationsTo be eligible to receive a grant under paragraph (1), a State shall submit an application at such time, in such manner, and containing such information as the Secretary may require, including a description of how the State will— 
(A)collaborate with a partnership of entities, which may include State agencies, local governments, institutions of higher education, soil and water conservation districts, producers, Indian tribes, agricultural associations, nonprofit entities, and other relevant entities to carry out precision conservation pilot programs; and  (B)give priority to assisting producers with projects within critical areas, including— 
(i)critical conservation areas designated under section 1271F; and  (ii)critical watersheds, as defined by such State.  
(3)Matching fundsA State awarded a grant under this subsection shall provide non-Federal funds, including cash and in-kind contributions, in an amount that is at least equal to the amount of such grant.  (4)Use of fundsA State awarded a grant under this section may use grant funds only— 
(A)to educate and recruit agricultural producers to participate in the pilot program;  (B)to provide technical and financial assistance to producers that elect to participate in a precision conservation pilot program for which the State received a grant under this section to create and implement precision conservation plans;  
(C)to monitor and analyze the effectiveness of such precision conservation plans; and  (D)to encourage the use of precision agriculture technology to achieve conservation benefits.  
(5)Confidentiality 
(A)In generalIn the case of information furnished by a producer or State in order to facilitate the creation and implementation of a precision conservation plan pursuant to paragraph (4)(B) or comply with the reporting requirements under paragraph (6)(B), the Secretary, any other officer or employee of the Department of Agriculture or agency thereof, or any other person may not— (i)use such information for a purpose other than the development or reporting of aggregate data under paragraphs (6) and (7) in a manner such that the identity of the producer who supplied such information is not discernible and is not material to the intended uses of such information; or  
(ii)disclose the information to any person or any Federal, State, local, or tribal agency outside the Department of Agriculture, unless the information has been converted into a statistical or aggregate form that does not allow the identification of the producer that supplied particular information.  (B)Rule of constructionNothing in this paragraph shall be construed to limit a producer from sharing the information furnished by such producer pursuant to subparagraph (A).  
(6)State reporting 
(A)Reports to producersNot later than 1 year after the date on which a State assists a producer with the creation of a precision conservation plan pursuant to paragraph (4)(B), and each year for the succeeding 4 years thereafter, the State shall submit to such producer a report that includes an analysis of the effectiveness of the precision conservation plan for such producer.  (B)Reports to Secretary (i)AnnualNot later than one year after the date on which a State receives grant funds under this section, and each year for the succeeding 3 years thereafter, the State shall submit to the Secretary a report that includes the data used to create, implement, and analyze precision conservation plans pursuant to this subsection.  
(ii)5-year reportNot later than 5 years after the date on which a State receives grant funds under this section, the State shall submit to the Secretary a report that includes an analysis of the effectiveness the use of grant funds under this subsection has had in fostering— (I)improved soil health;  
(II)reduced soil erosion and soil runoff;  (III)improved water quality;  
(IV)improved understanding of the relationship between precision agriculture technology and conservation improvement; and  (V)the effectiveness of different methods used.  
(7)Soil nutrient retention database 
(A)In generalThe Secretary shall use the data reported under paragraph (6) to establish and maintain a publically available soil nutrient retention database that provides— (i)a compilation and analysis of effective conservation practices for nutrient management in varying soil compositions, cropping systems, slopes, and landscapes; and  
(ii)recommended new and effective conservation practices for nutrient management.  (B)Funding for databaseThe Secretary may reserve up to $75,000 of the funds made available under subsection (f)(3) to carry out this paragraph..  
(b)Allocation of fundingSection 1240B(f) of the Food Security Act of 1985 (16 U.S.C. 3839aa–2(f)) is amended by adding at the end the following new paragraph:  (3)Precision conservation pilot programFor each of fiscal years 2018 through 2022, at least 5 percent of the funds made available for payments under the program shall be targeted for the precision conservation pilot program under subsection (j)..  
 
